Title: From Thomas Jefferson to John Barnes, [20 July 1801]
From: Jefferson, Thomas
To: Barnes, John


               
                  [20 July 1801]
               
               If mr Barnes has not sent off the groceries to Richmond, Th:J will be obliged to him to add the underwritten articles. he has also two or three books he would send to have put into some of the packages
               10. ℔ raisins  P.S. also to send Th:J. 20. D. in small bills.
               10. ℔ almonds
               10. ℔ figs
               10. ℔ prunes.
            